MEMORANDUM **
Juan Erasmo Ruiz-Zeledon, a native and citizen of Nicaragua, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s (“U”) decision denying his requests for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir.2006), and we deny the petition.
Substantial evidence supports the IJ’s conclusion that petitioner did not suffer past persecution. See Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995). Substantial evidence also supports the IJ’s conclusion that petitioner has no objectively reasonable fear of future persecution. See Castillo v. INS, 951 F.2d 1117, 1122 (9th Cir.1991). Hence substantial evidence supports the IJ’s denial of petitioner’s claim for asylum. See id.
Because petitioner is not eligible for asylum, it necessarily follows that he does not qualify for withholding of removal. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1001 n. 5 (9th Cir.2003).
Because petitioner did not establish that it is more likely than not that he will be tortured if returned to Nicaragua, substantial evidence supports the IJ’s denial of CAT protection. See Gui v. INS, 280 F.3d 1217, 1230 (9th Cir.2002).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.